Citation Nr: 1016164	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1966 to July 1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, inter alia, granted service 
connection for PTSD and assigned an initial rating of 30 
percent, and from a rating decision in June 2009, which 
denied a claim for a TDIU.  The rating for PTSD was increased 
to 50 percent in an October 2006 statement of the case.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period, the Veteran's PTSD has not been 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 50 percent for service-connected PTSD 
have not been met.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 
C.F.R. § 4.7, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of June 23, 2005 the date of 
his claim, and an initial 30 percent rating was assigned.  He 
was provided notice how to appeal that decision, and he did 
so.  He was provided a statement of the case that advised him 
of the applicable law and criteria required for a higher 
rating.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (fed. Cir. 2009).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Rating Claims

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Factual Background

In November 2005, the Veteran was granted service connection 
for PTSD with an evaluation of 30 percent effective June 23, 
2005, which he appealed.  In October 2006, the RO increased 
the rating for PTSD from 30 to 50 percent, effective June 23, 
2005.  He contends that his PTSD symptoms warrant a 100 
percent rating.  

The claims file contains a private treatment record from 
J.P., PhD, dated in June 2005, in which he diagnosed PTSD 
apparently related to the Veteran's military experiences in 
Vietnam.  He described the Veteran's symptoms as sudden mood 
changes, confusion, and loss of control with angry "blow 
ups."  He noted that the Veteran had "had the impulse 'a 
few times' to take his own life."  

VA treatment records dated in May and June 2005 reflect that 
the Veteran was diagnosed with PTSD and depression and 
treated with medication.  He reported recurring thoughts and 
nightmares of Vietnam, as well as anger, irritability, 
impaired concentration, and difficulty falling asleep.  
Objectively, he was found to exhibit dysphoric mood and sad 
affect.  His speech and thought processes were consistently 
normal, and his insight and judgment were fair.  He had no 
delusions, hallucinations, or suicidal or homicidal 
ideations.  

The Veteran was afforded a VA examination in October 2005.  
On examination, his speech was normal and thought process was 
goal directed.  He had no delusions or hallucinations and 
denied suicidal ideation.  He reported intrusive thoughts 
about Vietnam.  The Veteran's insight and judgment were fair 
and his memory was intact, but his attention was slightly 
impaired.  The examiner diagnosed PTSD and stated that no 
other mental disorders were present.  He assessed the 
Veteran's GAF as 55 and noted that PTSD symptoms had 
interfered with his employment and social functioning. 

The claims file contains a single treatment note from the 
Chico Vet Center dated in January 2006.  It notes that the 
Veteran was "in a depressed mood with severe PTSD 
symptoms."  His main complaints were of rage, anxiety, 
flashbacks, intrusive thoughts, alienation, and distance from 
loved ones.  He reported suicidal thoughts, although he had 
no plan to hurt himself.  He was advised to seek treatment at 
a VA outpatient clinic.

VA treatment records dated between November 2005 and 
September 2006 reflect that the Veteran reported increasing 
difficulties at work and difficulty sleeping.  His mood was 
consistently depressed and his affect was at times flat.  He 
reported intrusive thoughts and feelings of guilt and 
worthlessness.  His speech, cognitive process, insight and 
judgment remained normal, and he had no delusions, 
hallucinations, or suicidal ideation.  

VA treatment records reflect that the Veteran underwent heart 
surgery in December 2006.  During a medication appointment in 
May 2007, he reported that his recovery had been slow and 
difficult, and people around him had noticed a deterioration 
in his mood.  He continued to experience sleep disturbance 
and poor energy.  The Veteran complained of a lifelong 
difficulty remembering names.  His mood was moderately 
dysphoric and his affect was nearly flat.  He reported 
intrusive thoughts and feelings of guilt and worthlessness.  
His speech was logical and goal directed, and he had no 
delusions or suicidal ideation.  The examiner confirmed the 
diagnosis of PTSD and assessed the Veteran's GAF as 50.  He 
also diagnosed major depressive disorder and stated that the 
Veteran's score on the PHQ-9 depression screen suggested 
severe depression.  

In August 2007, the Veteran reported that he tolerates his 
job but would like to retire and do other things.  He had 
begun using a CPAP (continuous positive airway pressure) 
device for sleep apnea and reported that his sleep had 
improved, although his energy was still poor.  His mood was 
moderately dysphoric and his affect was dull.  He continued 
to report intrusive thoughts.  The examiner noted that there 
was prominent psychomotor retardation and the Veteran yawned 
frequently.  The Veteran's score on the PHQ-9 suggested 
moderate depression.  Later that month, after a change in 
medication, the Veteran reported improved mood, although his 
energy was still low.  Psychomotor retardation was decreased, 
and the examiner noted his mood to be mildly dysphoric.  

The claims file contains an October 2007 letter from the 
Veteran's private psychologist, which states that the Veteran 
is "functioning only marginally psychologically" and 
requests that his employer allow him a 60-day leave of 
absence "for psychological reasons."  A VA treatment record 
dated in November 2007 notes that the Veteran has been off 
work due to anxiety and PTSD since November 1, 2007, and that 
his stress has diminished.  

The claims file contains a private treatment record from 
J.J., Ph.D., dated in November 2007.  The examiner recorded 
the Veteran's combat history and noted his complaints of 
depressed mood and anxiety, obsessive thinking, diminished 
concentration and sleep disturbance.  On examination, the 
Veteran was appropriately dressed and groomed.  His affect 
was somewhat flattened, however his speech was clear and 
coherent and associations were logical.  There was no 
evidence of thought disorder or delusions.  No hallucinations 
were reported and the Veteran's insight and judgment were 
intact.  He diagnosed PTSD and assessed the Veteran's GAF as 
40/45.  

A January 2008 letter from the Veteran's employer indicates 
that he has exhausted all available leave under the Family 
and Medical Leave Act and is considered to have "voluntarily 
resigned" his employment.  VA treatment notes dated in 
February 2008 note that he Veteran remained on leave from 
work.  He was isolative and found himself easily brought to 
tears.  He also reported more irritability, although he was 
sleeping better.  

The claims file contains a letter from the Social Security 
Administration (SSA) dated in March 2008, which indicates 
that the Veteran was awarded Social Security Disability 
Insurance effective from April 2008.  The letter does not 
indicate the nature of the Veteran's disabilities; however, 
an SSA disability determination worksheet dated in February 
2008 notes disabilities of anxiety disorders and aortic 
aneurysm.  

The Veteran was afforded a VA examination in March 2008.  The 
examiner reviewed the claims file and noted the Veteran's 
psychiatric and physical medical treatment.  He noted that 
the Veteran had used up all of his available leave from work 
and was being threatened with termination.  He stated that 
the decision to take leave did not appear to be directly 
related to PTSD but rather to his other medical problems.  On 
examination, the Veteran showed no signs of impaired thought 
process or communication, and he denied any suicidal or 
homicidal thoughts or intents.  Personal hygiene was good and 
he was oriented to person, place, and time.  Although he 
reported mild memory problems, these were not apparent to the 
examiner, and the Veteran was considered a reliable 
historian.  No panic attacks or anxiety was observed, 
although the Veteran almost became tearful at one point.  He 
reported a depressed, discouraged mood, and his affect was 
somewhat flat and calm.  His speech was normal, and there 
were no signs of incoherence, loose associations, or 
paranoia.  The Veteran reported frequent intrusive thoughts 
of combat and nightmares at least once per month, but he was 
unable to provide any examples of true flashbacks.  He 
avoided thoughts or feelings related to his traumatic 
experiences, and he reported difficulty sleeping and angry 
outbursts.  

The examiner confirmed the diagnosis of PTSD and assessed the 
Veteran's GAF as 50.  He opined that the Veteran's increased 
difficulty at work appeared to be related to his absences, 
which are due to medical problems and "stress" but not 
specifically to PTSD symptoms.  The Veteran's medical 
problems appeared to be a significant factor in his impaired 
functioning and to overlap with some of his PTSD symptoms.  
He concluded that the Veteran had experienced only minimal 
increase in his PTSD symptoms, while his medical problems and 
early retirement from work accounted for most of the 
Veteran's complaints.  

Legal Criteria and Analysis

The schedule for rating mental disorders is set forth in 38 
C.F.R. § 4.130.  PTSD is evaluated under, Diagnostic Code 
(DC) 9411.  A 50 percent rating for PTSD is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A rating of 100 percent is not warranted unless there is 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).
When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score. GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores of 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

After carefully reviewing the evidence of record, the Board 
concludes that a disability rating in excess of the currently 
assigned 50 percent is not warranted for PTSD and associated 
symptomatology for any part of the rating period on appeal.  
The Veteran has never exhibited obsessional rituals, speech 
disorders, panic attacks, impaired impulse control, violence, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  The record reflects that throughout the rating 
period, he was found to have normal thought processes; no 
delusions or hallucinations; no inappropriate behavior or 
disorientation; and no proclivity to violence.  

The Board notes that while the Veteran has reported or 
exhibited some of the symptoms of a 70 percent rating, he is 
not experiencing deficiencies in most areas because of these 
symptoms.  For example, he has reported suicidal thoughts and 
the "impulse" to kill himself on two occasions; however, it 
is significant that he has denied any intent to harm himself 
and has made no suicide attempts.  Moreover, neither the VA 
examiners nor any private psychologist has described him as a 
danger to himself or others.  The Veteran has also 
consistently exhibited depressed mood, but it does not appear 
that this has impaired his ability to function independently.  
The Veteran reported in his SSDI application that he is able 
to go shopping, do housework, and manage his own finances.  
There is no evidence that he requires any assistance in the 
activities of daily living.  Furthermore, the Veteran's mood 
was described as only mildly to moderately dysphoric prior to 
his undergoing heart surgery in December 2006.  It was only 
after the surgery that his depression was found to be severe, 
and single-episode major depression was diagnosed in May 
2007.  The record indicates that the depression had 
diminished by August 2007, when the Veteran reported that his 
mood was better and the examiner found him to be only mildly 
dysphoric.  

The Board also acknowledges that the Veteran has had 
difficulty coping with the requirements of his work and that 
he eventually lost his job due to extended absences.  The 
evidence suggests, however, that his absences from work were 
primarily due to physical disabilities associated with his 
heart surgery.  The Veteran first sought leave from work in 
November 2006, as he was preparing for surgery.  The 
authorization he submitted to his employer was written by an 
M.D. who is not the Veteran's medication manager, and 
although it refers to "mental health factors," it does not 
specifically mention PTSD.  (The Board observes that "PTSD" 
was handwritten on the typed letter along with the Veteran's 
VA claims number, but it is not clear who added this 
notation.)  The October 2007 letter from the Veteran's 
private psychologist to his employer refers initially to the 
Veteran's earlier heart surgery and appears to associate his 
impaired psychological functioning to that event.  Finally, 
the VA psychologist who examined the Veteran in March 2008 
noted that there has been only minimal increase in PTSD 
symptoms, while the Veteran's medical problems are the 
greater cause of his complaints at work.  In addition, the 
evidence does not indicate that the Veteran has experienced 
deficiencies in any other areas of his life, such as family 
relationships or judgment.  The evidence shows that his 
insight and judgment were always found to be intact, and he 
reported that his relationship with his wife had improved 
since his PTSD was first diagnosed.  

In an October 2008 letter to the RO, the Veteran notes that 
his GAF was assessed as 40 to 45 by J.J. in November 2007.  
He suggests that this score reflects greater impairment due 
to PTSD symptoms.  The Board notes that there is only one 
treatment record from this examiner in the claims file.  In 
addition, the symptoms the Veteran reported at that time, as 
well as the examiner's objective findings, are consistent 
with other treatment sessions in which both VA and private 
psychologists assessed the Veteran's GAF as 50 to 55.  The 
Board finds that the narrative descriptions of the Veteran's 
symptoms, which demonstrate consistent findings over time and 
among different examiners, is more probative and persuasive 
of his actual level of disability than a single GAF score. 

In summary, the Board finds that the greater weight of the 
evidence is against an increased rating, as the Veteran's 
overall PTSD symptomatology more closely approximates the 
criteria of a 50 percent rating.  The benefit sought on 
appeal is denied.

The Veteran has reported that his PTSD has interfered with 
his ability to work.  As such, the Board must adjudicate the 
issue of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's PTSD.  The Veteran's 
disability is manifested by impairment in social and 
occupational functioning.  The rating criteria contemplate 
these impairments; hence, referral for consideration of an 
extraschedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

In reaching this determination, the benefit-of-the-doubt rule 
has been applied. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied.  


REMAND

A review of the record discloses the need for further 
development.  The Veteran is pursuing a claim for TDIU.  In 
his February 2010 Substantive Appeal with respect to this 
issue, he indicated that he desired a Board hearing at the 
local RO.  He also wrote on the appeal form that he requests 
a "local DRO [Decision Review Officer] review."  It is 
unclear whether the Veteran desires a hearing before a DRO, 
before a Board member sitting at the RO, or both.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining 
specifically to hearings before the Board).  Since the RO is 
responsible for scheduling both travel board hearings and DRO 
hearings, a remand of this matter to the RO is warranted.

In addition, the record reflects that the Veteran recently 
withdrew his power of attorney authorizing the Veterans of 
Foreign Wars (VFW) to represent him before VA.  In 
correspondence dated March 25, 2010, he indicated that VFW 
had advised him that no other Veterans Service Organization 
(VSO) would represent him at this point in the appeal.  It is 
not clear to the Board that this is the case.  On remand, the 
Veteran should be provided with a Form 21-22, and his options 
for selecting a new representative should be explained to 
him.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.	Provide the Veteran with a Form 21-22 
and advise him of the options available 
to him for selecting a new VSO to 
represent him, if he so desires.  

2.	Contact the Veteran and ascertain the 
type of hearing he prefers.  Thereafter, 
schedule him for a hearing at the RO 
before a DRO or a Veterans Law Judge, as 
appropriate.  The RO should notify the 
appellant and his representative, if 
applicable, of the date and time of the 
hearing, in accordance with 38 C.F.R. 
§ 20.704(b).  

a.	If a DRO hearing is elected, the RO 
should thereafter review the record 
and complete any further development, 
if necessary.  Then, readjudicate the 
issues on appeal.  If any claim 
remains denied, the RO should issue a 
supplemental statement of the case 
and afford the Veteran and his 
representative an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for 
appellate review.

b.	If the Veteran elects a hearing 
before the Board, the claims file 
should be returned to the Board after 
such hearing, in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


